Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The amendment filed 12/7/2020 which amends claims 1-8, and adds new claim 22-27
has been entered. The following office action is applied to the pending claims 1-27.

                 EXAMINER' S AMENDMENT
              An Examiner' s Amendment to the record appears below. Should the change and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 C.F.R. § 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than payment of the Issue Fee. Authorization for this Examiner' s Amendment was given in communication with James R. Crawford on 2/16/21 and 3/1/2021. Applicants agreed the Examiner’s  proposed amendment to claims 1, 13, 22, 24, 25 and 27, and agreed to cancel claims 4, 8-12, 14-21, 23 and 26.

 Claim 1 (currently amended). A water-insoluble protein aggregate comprising a fusion protein, wherein said fusion protein comprises a coiled-coil domain and a catalytic domain, said water-insoluble protein aggregate possesses catalytic activity and the fusion protein is aggregated in an inclusion body, wherein the coiled-coil domain is encoded by a nucleotide sequence selected from the group consisting of SEQ ID NO: 2 and SEQ ID NO: 4, or nucleotide sequences having at least 80% sequence identity to said nucleotide sequences, and wherein said nucleotide sequence of SEQ ID NO: 2 or SEQ ID NO: 4 encodes the amino acid sequence of SEQ ID NO:1 or SEQ ID NO:3, respectively.

Cancel claims 4 and 8-12.
          
           Claim 13 (currently amended). A method for performing a biocatalytic process comprising employing the catalytic domain of the water-insoluble protein aggregate of in the biocatalytic process.

Cancel claims 14-21.

            Claim 22 (currently amended). The protein-aggregate according to claim 1, wherein the coiled-coil domain is encoded by a nucleotide sequence sequence identity to a nucleotide sequence selected from the group consisting of 

	Cancel claim 23.

           Claim 24 (currently amended). The protein aggregate according to claim 1, wherein the  


is selected from the group of nucleotide sequences consisting of SEQ ID NO:2 and SEQ ID NO: 4
           

Claim 25 (currently amended). The protein aggregate according to claim 24, wherein the nucleotide sequence encoding the fusion protein comprises at least one nucleotide sequence selected from the group a nucleotide sequence[[s]] encoding a linker, a nucleotide sequence[[s]] encoding a tag and a nucleotide sequence[[s]] encoding an endopeptidase cleavage site.

Cancel claim 26.
Claim 27 (currently amended). The protein aggregate according to claim 24, wherein the nucleic acid sequence encoding the fusion protein is operably linked to at least one regulatory element for heterologous expression of said fusion protein in a bacterial cell.

Rejections Withdrawn
The 112(b) rejection of claim 4 is withdrawn in light of cancelation of claim 4 (see above Examiner’s amendment).
The 102 rejection of claims 1-5 by WO9902707 is withdrawn in light of the amendment of claim 1.
The 102 rejection of claims 1-6 and 8 by Ha et al. is withdrawn in light of the amendment of claim 1.

The 103 rejection of claim 3 by Diner and Scholz is withdrawn in light of the amendment of claim 1.

Rejoinder practice 
Claim 1 is allowable. Claim 13, previously withdrawn from consideration as a result of a restriction requirement, requires all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the election of species requirement as to election of the promoter, as set forth in the Office action mailed on 2/13/2020, is hereby withdrawn and claim 13 hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


Reasons for Allowance
Upon search for the amended claim 1, the closest prior art “WO2006112777” (‘777) was found. WO ‘777 teaches a right-handed coiled-coil (RHCC) peptide fused  with  a peptide tag (that is a bioactive peptide such as a IL-6 or single chain antibody) for drug delivery, wherein the amino acid sequence of RHCC (SEQ ID NO:4 of ‘777) has 100% sequence identity to amino acid residues 2-51 of instant SEQ ID NO:1 (1st residue is Met) encoded by the nucleotide sequence of instant SEQ ID NO:2 (claim 1). Contrary to instant “coiled-coil domain” (claim 1) fusion with catalytic domain of an enzyme wherein the fusion forms a water-insoluble protein aggregate in an inclusion body,  the role of the RHCC in the fusion protein (‘777) is designed/used to protect/prevent the fused peptide from forming aggregation.  ‘777 does not teaches or suggest fusion of RHCC with an enzyme or its catalytic domain. By comparison, applicants have surprisingly found (see Figured 1-2, instant specification, which is related to unexpected results) that the catalytic domain retains enzymatic activity when fusion with the coiled-coil domain in the “aggregate” form in “inclusion body” which can be conveniently  produced in large quantities without excessive purification. After further search, it is found that there is no art that can be reasonably combined with WO‘777 to arrive at the claimed product of claim 1 and thus the amended claim 1 is free from prior art and allowable.  
 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL W LIU whose telephone number is (571)272-0949.  The examiner can normally be reached on M-F 8:30 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
       

/Samuel Wei Liu/ 				Patent Examiner, Art Unit 1656
February 23, 2021
/SCARLETT Y GOON/QAS, Art Unit 1600